Citation Nr: 0303892	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  03-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
head injury

2.	Entitlement to service connection for residuals of a 
left leg injury, to include arthritis.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1941 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which purportedly found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection.


REMAND

In pertinent part of an April 1973 decision, the RO denied 
the veteran's claims for service connection for residuals of 
a shell fragment wound to the left leg, arthritis, and the 
residuals of a head injury.  

An appeal to the Board is initiated by a timely filed notice 
of disagreement.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
A claimant has a period of one (1) year from the date of 
notification of the RO's decision to file a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1).  

In June 1973, the RO received a statement from the veteran 
specifically indicating his desire to appeal the April 1973 
decision as to the issues of entitlement to service 
connection for residuals of a head injury and the residuals 
of a left leg injury.  The Board finds that this statement 
constitutes a timely notice of disagreement with the April 
1973 RO decision regarding the claims for service connection.  
As such, the initial April 1973 RO decision was never final 
and subsequent review in February 2002 should have been on a 
de novo basis.  It appears, however, that in February 2002, 
the RO mistakenly addressed the issues of whether or not the 
veteran had submitted new and material evidence.  Following 
development requested below, the RO should re-adjudicate the 
veteran's claims for service connection on a de novo basis.

The file contains a November 2001 statement from an attending 
physician at the SUMC Foundation indicating that the veteran 
had a compression deformity of the head, sustained in 1942.  
On remand, the RO should attempt to contact this physician 
and request that the physician submit copies of any pertinent 
evidence, medical or otherwise, which would support the 
conclusion that the veteran's head injury was sustained in 
1942.   

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Besides the fact that the RO failed to review the veteran's 
claim on a de novo basis, this remand is also necessary to 
provide the veteran with the opportunity to submit any other 
evidence pertinent to his claims.  Accordingly, the RO should 
aid the veteran in obtaining any pertinent treatment records 
he may identify. 

For the above stated reasons, and, in the interests of 
avoiding prejudice to the veteran with regards to both of 
these issues, and to preserve his appellate due process 
rights, the veteran's claims must now be remanded to the RO 
so that it may be addressed with consideration on the merits 
of any new evidence received since the RO's 1973 decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.	The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate 
dates of treatment of all health care 
providers (VA and non-VA) who have 
treated him for residuals of a head 
injury and residuals of a left leg 
injury.  After obtaining any necessary 
authorizations, the health care 
providers the veteran identifies 
should be contacted and asked to 
submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.  All 
records obtained which are not already 
on file should be associated with the 
claims folder. 

2.	The RO should contact the attending 
physician from the SUMC Foundation who 
signed the November 2001 statement and 
ask that the physician submit copies 
of any pertinent evidence, medical or 
otherwise, which would support the 
conclusion that the veteran's head 
injury was sustained in 1942.  The 
physician should be asked to provide a 
detailed explanation, supported by 
medical findings, in support of any 
opinion he expresses in this regard. 

3.	After the development requested above 
has been completed to the extent 
possible, and following any additional 
evidentiary development deemed 
necessary, the RO should re-adjudicate 
the veteran's claims for service 
connection on a de novo basis.

4.	If the benefit sought on appeal 
remains denied, the veteran (and his 
representative) should be furnished a 
statement of the case, which should 
include a summary of additional 
evidence submitted, as well as the 
laws and regulations with regard to 
the issues on appeal.  The veteran and 
his representative should be afforded 
the applicable time to respond thereto 
with additional argument and/or 
evidence.


	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




